[Cite as Gontarz v. Ohio Univ., 2011-Ohio-6987.]



                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us
SHANE J. GONTARZ

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

Case No. 2011-08750-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    Plaintiff, Shane Gontarz, a resident student attending defendant, Ohio
University (OU), filed this action contending that defendant should bear responsibility for
the loss of his property that was water damaged when the air conditioner in his
dormitory room leaked water. Plaintiff explained that when he returned to his dormitory
room on the evening of May 6, 2011, he discovered that his property had been
damaged when water leaked from the unit and ruined his computer. Plaintiff related
that his computer was covered by “Black Tie protection * * * which replaces the
computer at a fraction of the cost.” Plaintiff requested monetary damages in the amount
of $581.24, the stated replacement cost of his computer, $20 for travel expenses to
facilitate the purchase, and reimbursement of the filing fee. The $25.00 filing fee was
paid.
        {¶2}    Defendant filed an investigation report stating that OU does not dispute
the damage claim for replacement of the computer and reimbursement of the filing fee;
however, OU notes that plaintiff failed to document that he spent $20.00 on gasoline
when he purchased a replacement computer.
        {¶3}    Plaintiff did not file a response.
                                CONCLUSIONS OF LAW
      {¶4}   Defendant, by exercising control over the air cooling system in the student
housing facility, was under a duty to maintain the system in good and safe working
order. Mosebach v. Miami University of Ohio (1990), 90-02431-AD; Chetsko v. Miami
University, Ct. of Cl. No. 2007-03960-AD, 2007-Ohio-4395; Smith v. Miami Univ., Ct. of
Cl. No. 2008-10501-AD, 2009-Ohio-2418.
      {¶5}   Negligence on the part of defendant has been proven in respect to
breaching inspection and maintenance duties.         Kurkar v. Bowling Green State
University (1991), 91-04934-AD; Schlemmer v. Bowling Green State University (1997),
97-05479-AD; Philip v. Miami University (2000), 99-15056-AD; Stout v. Miami Univ., Ct.
of Cl. No. 2007-03510-AD, 2007-Ohio-4873.
      {¶6}   Defendant is liable to plaintiff in the amount of $536.24, plus the $25.00
filing fee which may be reimbursed as compensable costs pursuant to R.C. 2335.19.
See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc.
2d 19, 587 N.E. 2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us

SHANE J. GONTARZ

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

Case No. 2011-08750-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $561.24, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:
Shane J. Gontarz                           George T. Wendt, Risk Manager
37420 Fawn Path Drive                      Ohio University
Solon, Ohio 44139                          University Service Center 136
                                           1 Ohio University
                                           Athens, Ohio 45701-2979


9/23
Filed 9/29/11
Sent to S.C. reporter 2/6/12